       Case 19-40065     Doc 16     Filed 05/30/19 Entered 05/30/19 08:09:13             Desc Main
                                      Document     Page 1 of 2

                           THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION
IN RE:                                              §
                                                    §
KIMBERLY D MCROBERTS                                §      CASE NO. 19-40065-R
XXX-XX-5767                                         §
2772 CLUB RIDGE DRIVE                               §      CHAPTER 13
LEWISVILLE, TX 75067                                §
                                                    §
DEBTOR                                              §


   TRUSTEE’S OBJECTION TO DEBTOR'S MOTION TO MODIFY CHAPTER 13 PLAN AFTER
                               CONFIRMATION

TO THE HONORABLE JUDGE OF THE UNITED STATES BANKRUPTCY COURT :

   COMES NOW CAREY D. EBERT, the Standing Chapter 13 Trustee, and files this Objection to
Debtor's Motion to Modify Chapter 13 Plan After Confirmation in the above styled case, and for cause
would show the Court the following:

    The Trustee objects to the Debtor's Motion to Modify Chapter 13 Plan After Confirmation on the
following grounds:

    Debtor must seek Court approval by motion for retention of full tax return amount.


   WHEREFORE, PREMISES CONSIDERED, Carey D. Ebert, The Standing Chapter 13 Trustee,
prays that the Court set a hearing on the matter and enter an order denying the Debtor's Motion to
Modify Chapter 13 Plan After Confirmation and providing such other relief as is just and equitable.


                                         Respectfully submitted,

                                         /s/ H. Jefferson LeForce
                                         Carey D. Ebert, Chapter 13 Trustee, TBN 05332500
                                         H. Jefferson LeForce, TBN 00791094
                                         Office of the Standing Chapter 13 Trustee
                                         500 North Central Expressway, Suite 350
                                         Plano, Texas 75074
                                         (972) 943-2580 / Fax (972) 943-8050




PLA_Objection_PlanMod
       Case 19-40065     Doc 16     Filed 05/30/19 Entered 05/30/19 08:09:13          Desc Main
                                      Document     Page 2 of 2


                                     CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Objection to Debtor's Motion to
Modify Chapter 13 Plan After Confirmation has been served upon the following parties in interest on the
date set forth below by mailing a copy of same to them via first class mail.

KIMBERLY D MCROBERTS                                  COLLINS & ARNOVE
2772 CLUB RIDGE DRIVE                                 555 REPUBLIC DR.
LEWISVILLE, TX 75067                                  SUITE 200
                                                      PLANO, TX 75074-5469

PRA RECEIVABLES MANAGEMENT LLC                        COLLINS & ARNOVE
PO BOX 41021                                          555 REPUBLIC DR.
NORFOLK, VA 23541                                     SUITE 200
                                                      PLANO, TX 75074


Dated: May 30, 2019                      /s/ H. Jefferson LeForce
                                         Office of the Standing Chapter 13 Trustee




PLA_Objection_PlanMod
